[c60830_ex10-1x1x1.jpg]

Exhibit 10.1

March 23, 2010

Mr. Ken C. Hicks
Foot Locker, Inc.
112 West 34 Street
New York, NY 10120

Dear Mr. Hicks:

     Reference is made to the Employment Agreement between us dated June 25,
2009 (the “Employment Agreement”).

     Section 4(b) of the Employment Agreement provides that the Company shall
pay you, no later than April 15, 2010, an annual bonus for 2009 equal to no less
than 125 percent of the base salary paid to you by the Company in 2009. You have
advised the Company, and by your signature below confirm, that you have elected
to irrevocably waive your entitlement to the cash annual bonus for 2009 referred
to in Section 4(b) of the Employment Agreement. You also acknowledge that you
are receiving nothing of value in substitution of your entitlement to such cash
annual bonus for 2009.

     Please indicate your agreement by signing and returning the copy of this
letter enclosed for that purpose.

    Sincerely,           /s/ Laurie J. Petrucci     Laurie J. Petrucci     Sr.
Vice President- Human Resources       AGREED:           /s/ Alan D.
Feldman               Alan D. Feldman     Chair     Compensation and Management
Resources Committee           ACKNOWLEDGED AND AGREED:                 /s/ Ken
C. Hicks                     Ken C. Hicks     Dated: March 23, 2010    


Foot Locker, Inc. 112 West 34th Street New York NY 10120 Tel. 212.720.3700

--------------------------------------------------------------------------------